DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 09/05/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/727,287, filed 09/05/2018, is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the specification, the processing unit is found to execute computer-readable program instructions for executing steps directed to imaging, image analysis and tracking as parts of the instructions. Therefore, the “processing unit” will be interpreted as part of a processor or computer executing the functional steps as claimed in the corresponding claim limitations. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims from claims 1 and 13 are also rejected due to their dependency.
Claims 1, 4-13 15-20 recite at least one of “expected high accuracy”, “high accuracy” and “evolutive accuracy”. The specification does not provide a definition or description of what are these “expected high accuracy”, “high accuracy” and “evolutive accuracy”. Therefore there is not enough description in the specification to reasonably convey to one skilled in the art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 19 recite “wherein verifying if the additional landmark points fall within tolerances of the area of the evolutive accuracy includes rejecting at least one of the additional landmark points and registering at least another one of the additional landmark points in proximity to a rejected landmark point”. The specification does not provide a description wherein if the additional landmarks points fall within tolerances of the area of the evolutive accuracy, at least one of the additional landmark points is rejected and at least one of the additional landmark point in proximity to a rejected landmark point is registered. Therefore, there is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims from claims 1 and 13 are also rejected due to their dependency.
Claims 1, 4-13 15-20 recite at least one of “expected high accuracy”, “high accuracy” and “evolutive accuracy”. The specification does not provide a definition of description of what are these “expected high accuracy”, “high accuracy” and “evolutive accuracy”. Therefore it is unclear what limitation is intended with the use of these terms. Clarification is requested via amendments.
Additionally, the term “expected” is an undefined term directed to a mental activity which is not defined or delimited. 
The terms “high” and “evolutive” are also not defined and are relative terms which renders the claim indefinite. Since they are is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is requested via amendments.
Claims 10 and 19 recite “wherein verifying if the additional landmark points fall within tolerances of the area of the evolutive accuracy includes rejecting at least one of the additional landmark points and registering at least another one of the additional landmark points in proximity 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (USPN 20070270680 A1; Pub.Date 11/22/2007; Fil.Date 03/22/2007) in view of Grady et al. (USPN 20170132288 A1; Pub.Date 05/11/2017; Fil.Date 11/09/2016).
Regarding claim 1, Sheffer teaches a system (title, abstract and Fig.2) for outputting a three-dimensional (3D) bone model of a patient (abstract “The navigation system generates and displays a three-dimensional image of a warped bone model”) during computer-assisted surgery ([0007] “The present invention provides an efficient modeling method and apparatus for use in surgical navigation” and [0011] “an image guided surgery system is provided”), comprising:
a processing unit (Fig.2 processor 112); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for ([0012] “a computer readable storage medium modeling process is provided. According to this embodiment, the computer readable storage medium stores instructions that, when executed by a computer, causes the computer to perform the modeling process on a bone during a surgical navigation procedure”): 
obtaining a 3D bone model of at least part of a bone of a patient ([0008] “a computer having a bone model stored therein” and “a finite number of pre-defined points are acquired from a bone with a tool such as a tracked probe. The reference frame defined by the acquired points is aligned with the reference frame of the bone model that is stored in the system” reading on obtaining the bone model that is stored in the computer) 
registering landmark points of the bone of the patient corresponding to the 3D bone model in a coordinate system tracking the bone, the landmark points being in an area of expected high accuracy in the 3D bone model, ([0008] “a finite number of pre-defined points 
fitting the 3D bone model on the bone in the coordinate system tracking the bone, using the landmark points in the area of expected high accuracy ([0008] Using an algorithm, the system then warps or deforms the bone model to coincide with the location of the pre-defined points” and [0009] “even though the 3-D displayed warped model is only known to be accurate in the locations of the pre-defined points, which are also displayed, the model nonetheless provides a helpful visualization tool for the surgeon. Accuracy is only needed in those specific areas that are actually used by the system to calculate bone cuts and implant sizing”)
registering additional landmark points of the bone of the patient in the coordinate system tracking the bone ([0042] “The present teachings enhance the above-described surgical navigation process by incorporating a bone landmark registration” ... “the navigation system can also generate a three-dimensional model of a patient's bone by intra-operatively acquiring individual surface landmarks on the patient's anatomy with a surgical probe or similar instrument that is detected and tracked by the navigation system” and “such as gap analysis data, resection plane details and bone alignment angles” reading during surgery such as resection for additional landmarks during intra-operational stage” and [0064] “The surgeon can acquire more points on the femur for better accuracy” and [0065] “Similarly to the acquisition of points with the femur, the surgeon can also acquire additional points on the medial and lateral tibial plateau” teaching acquisition of additional landmarks using the navigation system during intra-operative procedure” with [0067] “The landmark registration and warping processes of the present teachings can also be embodied on a computer readable storage medium”), 
the additional landmark points being in an area of evolutive accuracy ([0064]-[0066] “By acquiring these points on both the femur and the tibia, the surgeon can perform a gap analysis 
Sheffer does not specifically teach assessing the accuracy of the additional landmark points by comparing the registration of the additional landmark points to the 3D bone model, updating at least part of the area of evolutive accuracy in the 3D bone model, and outputting the 3D bone model in the coordinate system tracking the bone with the updated area of evolutive accuracy, for subsequent navigation of the bone in computer-assisted surgery as in claim 1.
However, Grady teaches within the same field of endeavor of anatomical modeling for surgical application (Title and abstract) assessing the accuracy of the additional landmark points by comparing the registration of the additional landmark points to the 3D bone model (for updating anatomical model with [0008] “receiving additional patient-specific data relating to the anatomical model from a medical procedure, determining a correspondence between the additional patient-specific data and at least one of the anatomical model or the at least one associated characteristic, identifying a discrepancy between the additional patient-specific data and at least one of the anatomical model or the at least one associated characteristic” as applied to the bone model of Sheffer), updating at least part of the area of evolutive accuracy in the 3D bone model ([0008] “modifying at least one of the anatomical model or the at least one associated characteristic to reduce the discrepancy” s applied to the bone model of Sheffer) and outputting the 3D bone model in the coordinate system tracking the bone with the updated area of evolutive accuracy, for subsequent navigation of the bone in computer-assisted surgery ([0008] “transmitting an updated representation of at least one of the anatomical model or the at least one associated characteristic to the display unit” as to be applied to the teachings of Sheffer for the bone model) as claimed in claim 1.

Regarding independent claim 13, Sheffer teaches a system (title, abstract and Fig.2) for outputting a three-dimensional (3D) bone model of a patient (abstract “The navigation system generates and displays a three-dimensional image of a warped bone model”) during computer-assisted surgery ([0007] “The present invention provides an efficient modeling method and apparatus for use in surgical navigation” and [0011] “an image guided surgery system is provided”), comprising:
a graphic-user interface ([0046] “a navigational application program is typically used which arranges the point acquisition process into sequential pages of surgical protocol that are configured according to a graphic user interface scheme”)
displaying a 3D bone model of at least part of a bone of a patient (abstract “The method acquires a finite number of pre-defined points from a patient's bone and registers the points with a surgical navigation system. The navigation system generates and displays a three-
displaying targets on the displayed 3D bone model, with landmarks corresponding to targets ([0008] “The display also includes images of the predefined points”), 
 wherein the additional claim limitations of claim 13 are claim limitations recited in independent claim 1. Since Sheffer and Grady teach claim 1 with all the claim limitations recited in claim 1, therefore Sheffer and Grady teach all the claim limitations of claim 13.
Therefore Sheffer and Grady teach claim 13.

Regarding the dependent claims 2, 4, 11, 12, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Sheffer and Grady.
 Regarding claim 2, Sheffer teaches obtaining the 3D bone model includes generating the 3D bone model from X-ray images ([0032] model and data acquired using x-ray, CT or MRI).
Regarding claim 4, Sheffer teaches registering a high-accuracy density of points, and registering an evolutive-accuracy density of points (wrapping the model onto the patient’s bone image utilizing a certain number of acquired points for the bone reading on a density of points therefore reading on registering also the density of points represented by the patient’s bone with the density of points (abstract, [0007]-[0012] and “three dimensional warped model” and [0044] “reference frame of points” “on the bone” and “on the bone model” with the number of points as necessary to perform appropriate warping of the model on the patient bone)).
Regarding claim 11, as discussed above, Grady teaches displaying the 3D bone model with the updated area of evolutive accuracy ([0008] “transmitting an updated representation of at least one of the anatomical model or the at least one associated characteristic to the display unit” as to be applied to the teachings of Sheffer for the bone model) with Sheffer teaching displaying 3D bone model (abstract “The method acquires a finite number of pre-defined points from a patient's bone and registers the points with a surgical navigation system. The navigation system 
Regarding claim 12, Sheffer teaches the common practice of tracking instrument and implants relative to a patient’s body ([0003]-[0005]) with Sheffer and Grady teaching also an updated 3D model of the patient body therefore teaching tracking a tool relative to the updated area of evolutive accuracy on the bone as claimed.

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (USPN 20070270680 A1; Pub.Date 11/22/2007; Fil.Date 03/22/2007) in view of Grady et al. (USPN 20170132288 A1; Pub.Date 05/11/2017; Fil.Date 11/09/2016) as applied to claims 1, 2, 4, 11-13, and further in view of Dhruwdas (USPN 20170323443 A1; Pub.Date 11/09/2017; Fil.Date 07/20/2017).
Sheffer and Grady teach a system as set forth above.
Sheffer and Grady do not specifically teach generating the 3D bone model from only two X-ray images as in claims 3 and 14.
However, Dhruwdas teaches within the same field of endeavor of anatomical modeling (Title, abstract) generating the 3D bone model from only two X-ray images ([0033] “For example, 3D models of bones may be generated from one or two 2D X-ray image/radiographs”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Sheffer and Grady with generating the 3D bone model from only two X-ray images, since one of ordinary skill in the art would recognize that 3D models of bone generated by two 2D X-ray images were known in the art as taught by Dhruwdas. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Dhruwdas and Sheffer teach anatomical modeling using X-ray imaging data with patient bone specific data. The motivation would have been to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (USPN 20070270680 A1; Pub.Date 11/22/2007; Fil.Date 03/22/2007) in view of Grady et al. (USPN 20170132288 A1; Pub.Date 05/11/2017; Fil.Date 11/09/2016) as applied to claims 1, 2, 4, 11-13, and further in view of Pekar et al. (USPN 20130329980 A1; Pub.Date 12/12/2013; Fil.Date 02/16/2012).
Sheffer and Grady teach a system as set forth above.
Sheffer and Grady do not specifically teach the evolutive-accuracy density of points being greater than high-accuracy density of points as in claim 5.
However, Pekar teaches within the same field of endeavor of imaging registration using landmarks (Title and abstract) the evolutive-accuracy density of points being greater than high-accuracy density of points (Fig. 3 and [0020] “That is, the projection target may be a natural boundary in the image or a delineated contour, which locally acts as a screen onto which projection ray paths are cast”  [0021] “A landmark in a 3D image may be projected in multiple directions according to projection direction information 35 (e.g., along the x, y, and/or z axes in one example) to generate registration list of candidate additional control points” with [0023] “each additional corresponding point is selected as valid to be used for the final image registration based upon evaluating one or more individual selective criteria”) wherein each landmarks from the initial registration is projected along 3 axis to provide a registration list with higher number of projected points than initial landmarks.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Sheffer and Grady with the evolutive-accuracy density of points being greater than high-accuracy density of points, since one of ordinary skill in the art would recognize that generating a new control points list for registration .

Claims 6, 7, 8, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (USPN 20070270680 A1; Pub.Date 11/22/2007; Fil.Date 03/22/2007) in view of Grady et al. (USPN 20170132288 A1; Pub.Date 05/11/2017; Fil.Date 11/09/2016) as applied to claims 1, 2, 4, 11-13, and further in view of Pavlovskaia et al. (USPN 20110282473 A1; Pub.Date 11/17/2011; Fil.Date 04/18/2011), in view of Chabanas et al. (USPN 20130096373 A1; Pub.Date 04/18/2013; Fil.Date 06/16/2011) and in view of Perrin et al. (2005 Computer Aided Surgery 10: 301–309; Pub.Date 2005).
Sheffer and Grady teach a system as set forth above.
Sheffer and Grady do not specifically teach registering the additional landmark points at a distance of 5±3 mm as in claims 6 and 15.
However, Pavlovskaia teaches within the same field of endeavor of providing registration of a bone and bone model for arthroplasty guidance (Title and abstract) the commonly known generation for registration of an initial coarse registration with initial landmarks ([0191] “Generally several registration operations may be performed, first starting with a coarse image approximation and a low-dimensional transformation group to find a rough approximation of the actual femur location and shape”) followed by finer or refined registration ([0191] “Once the femur has been approximately located using a coarse registration, finer registration operations may be performed to more accurately determine the femur location and shape) in order to optimize finding a spatial 

 Regarding the dependent claims 7, 8, 16 and 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Sheffer, Grady, Pavlovskaia, Chabanas and Perrin.
Regarding claims 7 and 16, as discussed above, the distance between the closest conventional landmarks attached to the bone femur head is around 15 and 23mm, therefore reading on registering the landmark points at a distance of 20±4 mm since the distance range disclosed by Chabanas and Perrin overlap the claimed distance.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Sheffer and Grady with registering the landmark points at a distance of 20±4 mm, since one of ordinary skill in the art would recognize that performing coarse registration between bone model/mesh and bone femur targets as conventional landmarks was known in the art as taught by Pavlovskaia, since the distance 
Regarding claim 8 and 17, as discussed above, Pavlovskaia teaches the use of an interpolater (Fig. 18) to place target points ([0192]) therefore additional points for registration as placed on the contour of the bone in addition to the conventional landmarks, therefore reading on registering one of the additional landmark points in the area of evolutive accuracy occurs between registering two of the landmark points in the area of expected high accuracy as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Sheffer and Grady with registering one of the additional landmark points in the area of evolutive accuracy occurs between registering two of the landmark points in the area of expected high accuracy, since one of ordinary skill in the art would recognize that interpolating target points for bone model registration to patient bone was known in the art as taught by Pavlovskaia, since adding extra landmarks for improving accuracy / resolution towards refined registration was also known in the art as taught by Pavlovskaia. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Pavlovskaia and Sheffer teach anatomical modeling of bone using image registration. The motivation would have been to ideally provide an optimization of the registration of the model bone to the target bone in term of spatial alignment and time processing, as suggested by Pavlovskaia ([0191]).

s 9 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (USPN 20070270680 A1; Pub.Date 11/22/2007; Fil.Date 03/22/2007) in view of Grady et al. (USPN 20170132288 A1; Pub.Date 05/11/2017; Fil.Date 11/09/2016) as applied to claims 1, 2, 4, 11-13, and further in view of Weinstein et al. (USPN 20180185100 A1; Pub.Date 07/05/2018; Fil.Date 01/02/2018).
Sheffer, Grady teach a system as set forth above.
Sheffer, Grady do not specifically teach verifying if the additional landmark points fall within tolerances of the area of the evolutive accuracy as in claims 9 and 18.
However, Weinstein teaches within the same field of endeavor of surgical navigation (Title and abstract) the step of verifying the registration of a bone model relative to the target bone ([0015] “a method of verifying registration of a model coordinate system”...”The model coordinate system is associated with a virtual model of a patient's bone”  with “capturing points on the patient's bone adjacent to each of the landmark images to determine if the points on the patient's bone are within a predetermined tolerance to the virtual landmarks”) therefore reading on verifying if the additional landmark points fall within tolerances of the area of the evolutive accuracy as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Sheffer, Grady, with verifying if the additional landmark points fall within tolerances of the area of the evolutive accuracy, since one of ordinary skill in the art would recognize that verifying the positions of the added landmarks relative to the bone model are within a pre-determined tolerance for registration was known in the art as taught by Weinstein. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Weinstein and Sheffer teach anatomical modeling of bone using image registration. The motivation would have been to ideally .

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al. (USPN 20070270680 A1; Pub.Date 11/22/2007; Fil.Date 03/22/2007) in view of Grady et al. (USPN 20170132288 A1; Pub.Date 05/11/2017; Fil.Date 11/09/2016) and in view of Weinstein et al. (USPN 20180185100 A1; Pub.Date 07/05/2018; Fil.Date 01/02/2018) as applied to claims 1, 2, 4, 9, 11-13, 18, 20 and further in view of Pavlovskaia et al. (USPN 20110282473 A1; Pub.Date 11/17/2011; Fil.Date 04/18/2011) and in view of Chefd’hotel et al. (USPN US 20110085716 A1; Pub.Date 04/14/2011; Fil.Date 10/05/2010).
Sheffer, Grady and Weinstein teach a system as set forth above.
Sheffer, Grady and Weinstein do not specifically teach rejecting at least one of the additional landmark points and registering at least another one of the additional landmark points in proximity to a rejected landmark point as in claims 10 and 19.
However, as discussed above, Pavlovskaia teaches within the same field of endeavor of providing registration of a bone and bone model for arthroplasty guidance (Title and abstract) the commonly known generation for registration of an initial coarse registration with initial landmarks ([0191] “Generally several registration operations may be performed, first starting with a coarse image approximation and a low-dimensional transformation group to find a rough approximation of the actual femur location and shape”) followed by finer or refined registration ([0191] “Once the femur has been approximately located using a coarse registration, finer registration operations may be performed to more accurately determine the femur location and shape) in order to optimize finding a spatial mapping aligning the model image to the target image ([0191] “optimization problem with a goal of finding a spatial mapping that aligns a fixed image with a target image”) with using less processing time ([0191] “the next registration operation may find a solution in less time”) wherein the additional landmark points would be used for regions where 
Additionally, Chefd’hotel teaches within the same field of endeavor for registration of medical images (Title and abstract) the verification of a registration between a model and target with the selection of one or more landmarks defining neighborhood of each of the landmarks to provide a quality measure of the registration to be compare to a threshold in order to accept or to reject the registration with the selected landmarks (abstract and [0007]) therefore reading on accepting or rejecting the selected landmarks after verifying the tolerance for the registration such as rejecting at least one of the additional landmark points and registering at least another one of the additional landmark points in proximity to a rejected landmark point as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Sheffer, Grady and Weinstein with rejecting at least one of the additional landmark points and registering at least another one of the additional landmark points in proximity to a rejected landmark point, since one of ordinary skill in the art would recognize that adding landmarks for refining registration in order to optimize the registration of bone model to a target bone was known in the art as taught by Pavlovskaia and since selecting landmarks for verifying the accuracy of the registration was known in the art as taught by Chefd’hotel. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Chefd’hotel and Sheffer teach anatomical modeling of bone using image registration. The motivation would have been to ideally provide an optimization of the registration of the model bone to the target bone in term of spatial alignment and time processing, as suggested by Pavlovskaia ([0191]).

Regarding claim 20, as discussed above, Grady teaches displaying the 3D bone model with the updated area of evolutive accuracy ([0008] “transmitting an updated representation of at least one of the anatomical model or the at least one associated characteristic to the display unit” as to be applied to the teachings of Sheffer for the bone model) with Sheffer teaching displaying 3D bone model (abstract “The method acquires a finite number of pre-defined points from a patient's bone and registers the points with a surgical navigation system. The navigation system generates and displays a three-dimensional image of a warped bone model that is manipulatable and accurate in at least the locations of the points taken”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793